     C.O. LAW, APC
 1
     Clark Ovruchesky (301844)
 2   co@colawcalifornia.com
     2404 Broadway, Suite 150
 3
     San Diego, CA 92102
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5

 6   Attorneys for Plaintiff,
     Sally Galea
 7

 8                       UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA

10
     SALLY GALEA,                               Case No.: 2:19-cv-00386-JAM-AC
11
                      Plaintiff,
12                                              STIPULATION AND ORDER TO
                           v.
13
                                                CONTINUE DEFENDANT EQUIFAX
     WELLS FARGO BANK, N.A.,                    INFORMATION SERVICES LLC’S
14   EQUIFAX INFORMATION                        MOTION TO DISMISS HEARING
15   SERVICES LLC, and EXPERIAN                 SET FOR 6/18/2019 AT 1:30 PM
     INFORMATION SOLUTIONS,                     AND ASSOCIATED DEADLINES
16   INC.
17
                       Defendants.
18

19
            The parties hereto, by and through their attorneys of record, stipulate and
20
     move for an order continuing the current June 18, 2019 Motion to Dismiss hearing
21
     in this matter (ECF No. 20) and associated filing deadlines pertaining to the
22
     Motion to Dismiss approximately two or more weeks to a date that is convenient
23
     to this court. This stipulation is made on the grounds that on June 18, 2019, both
24
     Clark Ovruchesky, counsel to Plaintiff Sally Galea, and Thomas P. Quinn, Jr.,
25
     counsel for Defendant Equifax Information Services LLC, will be out of town on
26
     this date.
27

28


     STIPULATION AND [PROPOSED] ORDER                                   PAGE 1 OF 3
 1   Dated: May 21, 2019                   Respectfully submitted,
 2
                                           C.O. LAW, APC
 3
                                           By: /s/ Clark Ovruchesky
 4
                                               Clark Ovruchesky
 5                                             ATTORNEYS FOR PLAINTIFF
 6
                                           NOKES & QUINN
 7
                                           By: /s/ Thomas P. Quinn, Jr.
 8
                                               Thomas P. Quinn, Jr.
 9                                              ATTORNEYS FOR DEFENDANT
10
                                               EQUIFAX INFORMATION SERVICES LLC

11

12
                            SIGNATURE CERTIFICATION

13   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
14
     and Procedures Manual, I hereby certify that the content of this document is
     acceptable to all defense counsels listed above, and that I have obtained their
15   authorizations to affix their electronic signatures to this document.
16
     Dated: May 21, 2019                       C.O. LAW, APC
17

18                                             By:    /s/ Clark Ovruchesky
                                                      Clark Ovruchesky
19                                                    ATTORNEYS FOR PLAINTIFF
20

21   ///
22
     ///
23

24   ///

25   ///
26
     ///
27

28   ///


     STIPULATION AND [PROPOSED] ORDER                                  PAGE 2 OF 3
 1                               [PROPOSED ORDER]
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED that the current
 3   hearing date of June 18, 2019 for Defendant Equifax Information Services LLC’s
 4   Motion to Dismiss (ECF No. 20) is continued to July 16, 2019 at 1:30 p.m., and
 5   the filing deadlines pertaining to this hearing are reset in accordance with the
 6   provisions of Local Rule 230.
 7

 8
     Date: 5/21/2019                      /s/ John A. Mendez_______________
 9
                                          JUDGE, United States District Court,
10                                         Eastern District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER                                  PAGE 3 OF 3
                                    PROOF OF SERVICE
 1

 2         I am a resident of the State of California, over the age of eighteen years, and
     not a party to the within action. My business address is C.O. LAW, APC, 2404
 3
     Broadway, Suite 150, San Diego, CA 92102. On May 21, 2019, I served the
 4   within document(s):
 5       STIPULATION AND [PROPOSED] ORDER TO CONTINUE
 6        DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
          MOTION TO DISMISS HEARING SET FOR 6/18/2019 AT 1:30 PM
 7        AND ASSOCIATED DEADLINES
 8

 9               CM/ECF - by transmitting electronically the document(s) listed
                  above to the electronic case filing system on this date before
10                11:59 p.m. The Court’s CM/ECF system sends an e-mail notification
11                of the filing to the parties and counsel of record who are registered
                  with the Court’s CM/ECF system.
12

13
           I declare under penalty of perjury that the above is true and correct (and that
14
     I am employed in or by the office of a member of the bar of this Court at whose
15
     direction the service was made).
16
           Executed on May 21, 2019, in San Diego, CA.
17

18                                                By: /s/ Clark Ovruchesky
19                                                    CLARK OVRUCHESKY, ESQ.
                                                      ATTORNEY FOR PLAINTIFF
20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE
